Exhibit 10.3

SECURITY AGREEMENT

SECURITY AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time in accordance herewith and including all attachments, exhibits
and schedules hereto, the “Agreement”), dated as of July 31, 2007, made by
Ambient Corporation¸ a Delaware corporation (the “Grantor”), in favor of the
Vicis Capital Master Fund ("Vicis" or "Agent") as agent for the secured parties
listed on Exhibit A to this Agreement and their permitted successors and assigns
(collectively, the “Secured Parties”).

WHEREAS, Grantor has issued or will issue separate secured convertible
promissory notes to the Secured Parties, including the Notes and the Additional
Notes (the “Notes”) pursuant to a Securities Purchase Agreement, dated as of
July 31, 2007 (the “Purchase Agreement”), by and among Grantor and the Secured
Parties; and

WHEREAS, It is a condition precedent to the Secured Parties entering into the
Purchase Agreement that Grantor execute and deliver to Vicis, as agent for the
Secured Parties, a security agreement in the form hereof and grant to Vicis as
agent for the Secured Parties of a continuing security interest in all personal
property and assets of the Grantor, all in substantially the form hereof to
secure all Obligations (hereinafter defined).  This is the Security Agreement
referred to in the Purchase Agreement.

WHEREAS, the Secured Parties wish to appoint Vicis to serve as the initial agent
with respect to this Agreement pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.  DEFINITIONS

Section 1.1.

Definition of Terms Used Herein.  All capitalized terms used herein and not
defined herein have the respective meanings provided therefor in the Purchase
Agreement or the Notes, as applicable.  All terms defined in the Uniform
Commercial Code (hereinafter defined) as in effect from time to time and used
herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.

Section 1.2.

Definition of Certain Terms Used Herein.  As used herein, the following terms
 have the following meanings:

"Accounts" shall mean all accounts, including without limitation all rights to
payment for goods sold or services rendered that are not evidenced by
instruments or chattel paper, whether or not earned by performance, and any
associated rights thereto.

"Collateral"  shall mean all personal properties and assets of Grantor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired or arising, including without limitation:

(a)

all Intellectual Property;

(b)

all Inventory and documents relating to Inventory;

(c)

all Accounts and documents relating to Accounts;

(d)

all equipment, fixtures and other goods, including without limitation machinery,
furniture, vehicles and trade fixtures;











--------------------------------------------------------------------------------

2







(e)

all general intangibles (including without limitation payment intangibles,
software, customer lists, sales records and other business records, contract
rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes,
contract rights, chattel paper, documents, letter-of-credit rights and
instruments;

(f)

all motor vehicles;

(g)

(i) all deposit accounts and (ii) all cash and cash equivalents deposited with
or delivered to Vicis from time to time and pledged as additional security for
the Obligations;

(h)

all investment property;

(i)

all commercial tort claims; and

(j)

any and all claims, rights and interests in any of the above, and all guaranties
and security for any of the above, and all substitutions and replacements for,
additions, accessions, attachments, accessories, and improvements to, and
proceeds from licenses  outside the ordinary course of business (including
proceeds of any insurance policies,) of, any and all of the above, and all
Grantor books relating to any and all of the above; and all proceeds and
products of each of the foregoing.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

“Event of Default” has the meaning specified in the Notes.

“Indemnitees” has the meaning specified in Section 7.5(b).

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States of America (“United States”), multinational or foreign laws or otherwise,
including without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

"Inventory" shall mean all inventory, including without limitation all goods
held for sale, lease or demonstration or to be furnished under contracts of
service, goods leased to others, trade-ins and repossessions, raw materials,
work in process and materials used or consumed in Debtor's business, including,
without limitation, goods in transit, wheresoever located, whether now owned or
hereafter acquired by Debtor, and shall include such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by Debtor.

“Lien” shall have the meaning ascribed to it in the Purchase Agreement.





--------------------------------------------------------------------------------

3




"Notes" has the meaning assigned to such term in the first recital of this
Agreement, and shall include the Notes and the Additional Notes.

"Obligations" means all indebtedness, liabilities, obligations, covenants and
duties of the Grantor to the Secured Parties of every kind, nature and
description, direct or indirect, absolute or contingent, joint or several, due
or not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, now existing of hereafter arising under or in
connection with the Notes or the other Transaction Documents, whether for
principal, interest, fees, expenses or otherwise, together with all costs of
collection or enforcement, including, without limitation, reasonable attorneys’
fees incurred in any collection efforts or in any action or proceeding.

“Percentage” means, with respect to any Secured Party, its proportionate share
of the principal amount of the loans evidenced by the Notes which are
outstanding at the time, determined by dividing the outstanding principal
balance of the loans evidenced by the Notes then held by such Party by the
aggregate outstanding principal balance of all loans evidenced by the Notes.

“Permitted Liens” shall have the meaning ascribed to it in the Purchase
Agreement.

“Registered Organization” means an entity formed by filing a registration
document with a United States Governmental Authority, such as a corporation,
limited partnership or limited liability company.

“Required Holders” means the Secured Parties holding a majority of the principal
amount of the outstanding loans evidenced by the Notes.

"Security Interest" has the meaning specified in Section 2.1 of this Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code in effect in the
State of New York as it may be amended, supplemented or modified from time to
time.

ARTICLE II.  SECURITY INTEREST

Section 2.1.

Security Interest.  As security for the payment and performance, in full of the
Obligations, and any extensions, renewals, modifications or refinancings of the
Obligations, the Grantor hereby grants to Vicis as agent for the Secured
Parties, their successors and assigns, a security interest in, all of such
Grantor's right, title and interest in, to and under the Collateral and all
hereinafter acquired Collateral (the "Security Interest").

Section 2.2.

No Assumption of Liability.  The Security Interest is granted as security only
and shall not subject Vicis as agent or the Secured Parties to, or in any way
alter or modify, any obligation or liability of the Grantor with respect to or
arising out of the Collateral.

Section 2.3.

Continuing Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall remain in full force and effect until
payment in full of the Obligations.

ARTICLE III.  REPRESENTATIONS AND WARRANTIES

The Grantor represents and warrants to the Secured Parties that:

Section 3.1.

Title and Authority.  The Grantor has (or to the extent that this Agreement
states that the Collateral is to be acquired after the date hereof, will have)
good and valid rights in and title to the Collateral free and clear of all Liens
(except for Permitted Liens) (or to the extent that this Agreement states that
the Collateral is to be acquired after the date hereof, will have) full power
and authority to grant to Vicis as agent the Secured Parties the Security
Interest and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval which has been obtained.





--------------------------------------------------------------------------------

4




Section 3.2.

Filings; Actions to Achieve Perfection.  Fully executed Uniform Commercial Code
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Collateral have been delivered to Vicis as agent for the Secured Parties for
filing in each United States governmental, municipal or other office specified
in Schedule A, which are all the filings, recordings and registrations that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and first priority perfected security interest in favor of Vicis as
agent for the Secured Parties in respect of all Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or with respect to the filing of amendments or new
filings to reflect the change of the Grantor's name, location, identity or
corporate structure.  The Grantor’s name is listed in the preamble of this
Agreement identically to how it appears on its certificate of incorporation or
other organizational documents.

Section 3.3.

[Intentionally Omitted]

Section 3.4.

Absence of Other Liens.  Except as set forth on Schedule 3.4 to this Agreement,
the Grantor has not filed or consented to any filing of any financing statement
or similar filing in favor of any Person other than the Secured Parties, nor
permitted the granting or assignment of a security interest or permitted
perfection of any security interest in the Collateral in favor of any Person
other than the Secured Parties.  

Section 3.5.

Valid and Binding Obligation.  This Agreement constitutes the legal, valid and
binding obligation of the Grantor, enforceable against the Grantor in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained in
this Agreement may be limited by applicable federal or state securities laws.

Section 3.6.

Location of Collateral.  The Grantor has no place of business or offices where
its respective books of account and records are kept (other than temporarily at
the offices of is attorneys or accountants) or places where Collateral is stored
or located, except as set forth on Schedule 3.6 to this Agreement.  Except as
specifically set forth on Schedule 3.6 to this Agreement, the Grantor is the
record owner of the real property where such Collateral is located, and there
exist no mortgages or other liens on any such real property except for Permitted
Liens.  Except as disclosed on Schedule 3.6 to this Agreement, none of such
Collateral is in the possession of any consignee, bailee, warehousemen, agent or
processor.

Section 3.7.

Intellectual Property.  Schedule 3.7 to this Agreement lists, to the best
knowledge of the Grantor, all of the patents, patent applications, trademarks,
trademark applications, registered copyrights, and domain names owned by the
Grantor as of the date hereof.  Schedule 3.7 to this Agreement lists all
material licenses in favor of the Grantor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof.  All material
patents and trademarks of the Grantor have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Grantor
have been duly recorded at the United States Copyright Office.  Schedule 3.7 to
this Agreement shall be updated to the extent necessary to reflect new or
additional patents, trademarks, copyrights, domain names, and applications or
licenses therefore, in favor of the Secured Parties.  

ARTICLE IV.  COVENANTS

Section 4.1.

Change of Name; Location of Collateral; Place of Business, State of Formation or
Organization.

(a)     The Grantor shall notify Vicis as agent for the Secured Parties in
writing at least eleven (11) days prior to any change (i) in its corporate name
or in any trade name used to identify it in the conduct of its business or in
the ownership of its properties, (ii) in the location of its chief executive
office, its principal place of business, any office in which it maintains books
or records relating to Collateral owned by it (including the establishment of
any such new office or facility), (iii) in its identity or corporate structure
such that a filed filing made under the Uniform Commercial Code becomes
misleading or (iv) in its Federal Taxpayer Identification





--------------------------------------------------------------------------------

5




Number.  Furthermore, the Grantor shall not effect or permit any change referred
to in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Secured Parties
to continue at all times following such change to have a valid, legal and
perfected first priority security interest in all the Collateral.

(b)     Without limiting Section 4.1(a), without the prior written consent of
Vicis as agent for the Secured Parties in each instance, the Grantor shall not
change its (i) principal residence, if it is an individual, (ii) place of
business, if it has only one place of business and is not a Registered
Organization, (iii) principal place of business, if it has more than one place
of business and is not a Registered Organization, or (iv) state of
incorporation, formation or organization, if it is a Registered Organization.

Section 4.2.

Records.  The Grantor shall maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
the Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Vicis as agent for Secured Parties
may reasonably request, promptly to prepare and deliver to Vicis as agent for
the Secured Parties a duly certified schedule or schedules in form and detail
satisfactory to Vicis as agent for the Secured Parties showing the identity,
amount and location of any and all Collateral.

Section 4.3.

Periodic Certification; Notice of Changes.  In the event there should at any
time be any change in the information represented and warranted herein or in the
documents and instruments executed and delivered in connection herewith, the
Grantor shall immediately notify Vicis as agent for the Secured Parties in
writing of such change (this notice requirement shall be in extension of and
shall not limit or relieve the Grantor of any other covenants hereunder).

Section 4.4.

Protection of Security.  The Grantor shall, at its own cost and expense, take
any and all actions necessary to defend title to the Collateral against all
persons and to defend the Security Interest of Vicis as agent for the Secured
Parties in the Collateral and the priority thereof against any Lien.  

Section 4.5.

Inspection and Verification.  Vicis as agent for the Secured Parties and such
persons as Vicis may reasonably designate shall have the right to inspect the
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Collateral is located, to
discuss the Grantor's affairs with the officers of the Grantor and its
independent accountants and to verify under reasonable procedures the validity,
amount, quality, quantity, value, condition and status of, or any other matter
relating to, the Collateral, including, in the case of collateral in the
possession of any third Person, by contacting any account debtor or third Person
possessing such Collateral for the purpose of making such a verification.
 Out-of-pocket expenses in connection with any inspections by representatives of
Vicis shall be (a) the obligations of the Grantor with respect to any inspection
after a Secured Party demand payment of the Notes or (b) the obligation of Vicis
in any other case.

Section 4.6.

Taxes; Encumbrances.  At its option, Vicis as agent for the Secured Parties may
discharge Liens other than Permitted Liens and Existing Liens at any time levied
or placed on the Collateral and may pay for the maintenance and preservation of
the Collateral to the extent the Grantor fails to do so and the Grantor shall
reimburse Vicis as agent for the Secured Parties on demand for any payment made
or any expense incurred by Vicis pursuant to the foregoing authorization;
provided, however, that nothing in this Section shall be interpreted as excusing
the Grantor from the performance of, or imposing any obligation on Vicis as
agent or the Secured Parties to cure or perform, any covenants or other
obligation of the Grantor with respect to any Lien or maintenance or
preservation of Collateral as set forth herein.

Section 4.7.

Use and Disposition of Collateral.  The Grantor shall not make or permit to be
made an assignment, pledge or hypothecation of any Collateral or shall grant any
other Lien (other than Permitted Liens) in respect of the Collateral without the
prior written consent of Vicis as agent for the Secured Parties.  The Grantor
shall not make or permit to be made any transfer of any Collateral other than
with respect to Existing Liens and other liens approved by Vicis and the Grantor
shall remain at all times in possession of the Collateral owned by it, except
for inventory in the ordinary course of business..





--------------------------------------------------------------------------------

6




Section 4.8.

Insurance/Notice of Loss.  Within a reasonable period of time following the date
of this Agreement, Grantor, at its own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Collateral as
described on Schedule 4.8 to this Agreement.  In extension of the foregoing and
without limitation, such insurance shall be payable to Vicis as agent for the
Secured Parties as loss payee under a “standard” loss payee clause, and Vicis as
agent for the Secured Parties shall be listed as an “additional insured” on
Grantor’s general liability insurance.  Such insurance shall not be terminated,
cancelled or not renewed for any reason, including non-payment of insurance
premiums, unless the insurer shall have provided Vicis at least 30 days prior
written notice.  Grantor irrevocably makes, constitutes and appoints Vicis as
agent for the Secured Parties (and all officers, employees or agents designated
by the Secured Parties) as its true and lawful agent and attorney-in-fact for
the purpose, at any time following the occurrence of the an Event of Default and
Secured Parties’ demand for payment of the Notes, of making, settling and
adjusting claims in respect of Collateral under policies of insurance, endorsing
the name of Grantor on any check, draft, instrument or other item of payment for
the proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto.  In the event that Grantor at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, Vicis may,
without waiving or releasing any obligation or liability of Grantor hereunder,
in their sole discretion, obtain and maintain such policies of insurance and pay
such premium and take any other actions with respect thereto as Vicis as agent
for the Secured Parties deems advisable.  All sums disbursed by Vicis in
connection and in accordance with this Section, including reasonable attorneys'
fees, court costs, expenses and other charges relating thereto, shall be payable
upon demand, by Grantor to Vicis as agent for the Secured Parties and shall be
additional Obligations secured hereby.  Grantor shall promptly notify Vicis if
any material portion of the Collateral owned or held by Grantor is damaged or
destroyed.  The proceeds of any casualty insurance in respect of any casualty
loss of any of the Collateral shall (i) so long as the Secured Parties have not
demanded payment of the Notes, be disbursed to Grantor for direct application by
Grantor solely to the repair or replacement of Grantor’s property so damaged or
destroyed, and (ii) in all other circumstances, be held by Vicis as agent for
the Secured Parties as cash collateral for the Obligations.  Vicis as agent for
the Secured Parties may, at its sole option, disburse from time to time all or
any part of such proceeds so held as cash collateral, upon such terms and
conditions as Vicis may reasonably prescribe, for direct application by Vicis
solely to the repair or replacement of Grantor’s property so damaged or
destroyed, or Vicis may apply all or any part of such proceeds to the
Obligations.

ARTICLE V.  FURTHER ASSURANCES; APPOINTMENT OF AGENT; POWER OF ATTORNEY

Section 5.1.

Further Assurances.  Grantor shall, at its own expense, execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as Vicis as agent for the Secured Parties may from
time to time reasonably request to better assure, preserve, protect and perfect
the Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest, the filing of
any financing statements (including fixture filings), the delivery of a separate
security agreement with respect to the Grantor’s Intellectual Property or any
other documents in connection herewith or therewith.  If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to Vicis as agent for the Secured Parties,
duly endorsed in a manner satisfactory to Vicis.  

Section 5.2.

Appointment of Agent.  

(a)

Appointment and Authorization.  Each of the Secured Parties hereby appoints
Agent as agent for such Secured Party under the Transaction Documents and hereby
irrevocably authorizes Agent to take such action on its behalf under the
Transaction Documents and to exercise such powers as are delegated to Agent by
the terms of such agreements, together with such powers as are reasonably
incidental thereto.  Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, together with such duties as are
reasonably incident thereto.  As to any matters not expressly provided for by
this Agreement, Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or so refraining from acting) upon the instructions
of the Required Holders and such instructions shall be binding on all Secured
Parties; provided, however, that Agent shall not be required to take any action
that exposes Agent to personal liability or that is contrary to the Transaction
Documents or applicable law.  In performing its functions and duties under this
Agreement and the Transaction Documents, Agent shall act solely as





--------------------------------------------------------------------------------

7




agent for the Secured Parties and does not assume and shall not be deemed to
have assumed any obligation toward or relationship of agency or trust with or
for The Grantor or any of its affiliates.

(b)

Agent and Affiliates.  Agent and its affiliates may lend money to and generally
engage in any kind of business with the Grantor or any affiliate thereof as if
it were not Agent hereunder.

(c)

Action by Agent.  Except for action expressly required of Agent under this
Agreement, Agent shall in all cases be fully justified in failing or refusing to
act under this Agreement and the Transaction Documents unless Agent shall be
indemnified to its reasonable satisfaction by the Secured Parties against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  In all cases in which this Agreement does
not require Agent to take certain actions, Agent shall be fully justified in
using its discretion in failing to take or in taking any action under the
Transaction Documents.  Without limiting the generality of the foregoing, Agent
shall not be required to take any action with respect to any default or event of
default under the Transaction Documents, except as expressly provided in this
Agreement.  Nothing contained in this Agreement shall be deemed to impose on
Agent any fiduciary obligations to the Holders or The Grantor.  The Secured
Parties irrevocably authorize Agent, at its option and in its discretion, to
release any lien or security interest granted to or held by Agent under any
Transaction Document (a) upon payment in full of all obligations of the Grantor
under the Transaction Documents; (b) constituting property sold or to be sold or
disposed of as part of or in connection with any sale or disposition permitted
under any Transaction Document; or (c) if approved, authorized or ratified in
writing by the Required Holders.

(d)

Consultation with Experts.  Agent may consult with legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith in accordance with the
advice of such counsel, accountants or experts.

(e)

Liability of Agent.  Neither Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or not taken by it under or in
connection with this Agreement or the Transaction Documents with the consent or
at the request of the Required Holders or in the absence of its own gross
negligence or willful misconduct.  Without limiting the foregoing, Agent:
 (a) makes no warranty or representation to any Holder and shall not be
responsible to any Holder for any statements, warranties or representations made
in or in connection with the Transaction Documents; (b) shall not be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with the Transaction Documents or
any borrowing thereunder or (ii) the performance or observance of any of the
covenants or agreements of the Grantor; (c) shall not be responsible to any
Holder for the due execution, legality, validity, enforceability, genuineness,
perfection, sufficiency or value of the Transaction Documents any other
instrument or writing furnished in connection therewith; (d) shall incur no
liability by acting in reliance upon any notice, consent, certificate, request
or statement (whether oral or written) or other document believed by it to be
genuine or to be signed or sent by the proper party or parties and, in the case
of legal matters, in relying on the advice of counsel.  Agent shall be entitled
to assume that no default or event of default exists under the Transaction
Documents unless notified to the contrary by a Holder or the Grantor.  Agent
shall in all events be fully protected in acting or failing to act in accordance
with the instructions of the Required Holders.  Upon the occurrence of an event
of default under the Transaction Documents, Agent shall take such action with
respect to the enforcement of the Transaction Documents and the liens and
security interests on any collateral provided for in the Transaction Documents
and the preservation and protection thereof as it shall be directed to take by
the Required Holders but unless and until the Required Holders have given such
direction Agent shall take or refrain from taking such actions as it deems
appropriate and in the best interests of all Secured Parties.  Agent shall in
all cases be fully justified in failing or refusing to act hereunder unless it
shall be indemnified to its satisfaction by the Secured Parties against any and
all liability and expense which may be incurred by Agent by reason of taking or
continuing to take any such action.

(f)

Costs and Expenses.  Each Secured Party agrees to reimburse Agent for all costs
and expenses suffered or incurred by Agent in performing its duties hereunder,
or in the exercise of any right or power imposed or conferred upon Agent hereby
or thereby, to the extent that Agent is not promptly reimbursed for same by the
Grantor, all such costs and expenses to be borne by the Secured Parties ratably
in accordance with the amounts of their respective Percentage.





--------------------------------------------------------------------------------

8




(g)

Indemnity.  Each Secured Party shall ratably indemnify and hold harmless Agent
and its directors, officers, employees, agents and representatives (to the
extent not reimbursed by the Grantor) from and against any and all costs,
expenses (including reasonable attorneys’ fees and disbursements), claims,
demands, actions, losses, obligations, damages, penalties, judgments, suits or
liabilities (except such as result from Agent’s gross negligence or willful
misconduct) that may be imposed upon, incurred by or asserted against Agent in
any way related to or arising out of the Transaction Documents or any action
taken or omitted by Agent under the Transaction Documents, regardless of when
asserted or arising.

(h)

Credit Decision.  Each Secured Party acknowledges that it has, independently and
without reliance upon Agent or any other Secured Party, based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to make loans pursuant to the Transaction Documents.  Each Secured
Party also acknowledges that it will, independently and without reliance upon
Agent or any other Secured Party and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking any action under the Transaction Documents.

(i)

Resignation of Agent and Successor Agent.  Subject to the appointment and
acceptance of a successor agent as provided below, Agent may resign at any time
by giving at least thirty (30) days’ prior written notice to each Secured Party.
 Such resignation shall take effect upon the acceptance by a successor agent of
appointment pursuant to this Section.  Upon any such resignation of Agent, the
Secured Parties shall have the right to appoint a successor agent.  If no
successor agent shall have been so appointed by the Secured Parties, and shall
have accepted such appointment, within thirty (30) days after Agent’s giving
notice of resignation then Agent may, on behalf of the Secured Parties, appoint
a successor agent.  Upon the acceptance of its appointment as agent hereunder by
a successor agent, such successor agent shall thereupon succeed to and become
vested with all the rights and duties of Agent, and the Agent shall be
discharged from its duties and obligations.  After Agent’s resignation hereunder
as agent, the provisions of this Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent.

(j)

Assignments.  Any Secured Party may at any time assign to one or more persons or
entities (any such person or entity, an “Assignee”) all or any portion of such
Secured Party’s loans to the Grantor evidenced by the Transaction Documents.
 Agent shall be entitled to continue to deal solely and directly with such
Secured Party in connection with the interests so assigned to an Assignee until
Agent shall have received an effective assignment agreement (an “Assignment
Agreement”) executed, delivered and fully completed by the applicable parties
thereto, which Assignment Agreement shall be in form and substance satisfactory
to Agent and shall contain, at a minimum, an agreement by Assignee to be bound
by the terms of this Agreement and an agreement by the assigning Secured Party
that its indemnification obligations under this Agreement shall remain in effect
notwithstanding the assignment.  From and after the date on which the conditions
described above have been met, such Assignee shall be deemed automatically to
have become a party hereto and shall have the rights and obligations of a
Secured Party hereunder.  Agent may treat the Secured Parties that are named
herein as the holders of the loans evidenced by the Transaction Documents until
Agent receives an Assignment Agreement.

Section 5.3.

Consent.

(a)

Grantor consents to the foregoing appointment of Vicis as agent for the Secured
Parties and hereby irrevocably (as a power coupled with an interest) constitutes
and appoints Vicis in its capacity as agent for the Secured Parties and all
officers, employees or agents designated by Vicis, as Grantor's attorney-in-fact
with full power of substitution, for the benefit of the Secured Parties,

(i)

to take all appropriate action and to execute all documents and instruments that
may be necessary or desirable to accomplish the purposes of this Agreement, and
without limiting the generality of the foregoing, Grantor hereby grants the
power to file one or more financing statements (including fixture filings),
continuation statements, filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country) or other documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
Grantor, without the signature of Grantor, and naming Grantor as debtor and
Vicis as agent for the Secured Parties as secured party; and





--------------------------------------------------------------------------------

9




(ii)

at any time following the Secured Parties’ demand for payment of the Notes (i)
to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof; (ii) to demand, collect, receive payment of,
give receipt for and give discharges and releases of all or any of the
Collateral; (iii) to sign the name of Grantor on any invoice or bill of lading
relating to any of the Collateral; (iv) to send verifications of accounts to any
account debtor or any other Person liable for an account; (v) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (vi) to
settle, compromise, compound, adjust or defend any actions, suits or proceeding
relating to all or any of the Collateral; and (vii) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agree­ment, as fully and completely as though the Vicis
as agent for Secured Parties was the absolute owner of the Collateral for all
purposes; provided, however, that nothing herein contained shall be construed as
requiring or obligating Vicis as agent for the Secured Parties to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by Vicis as agent for the Secured Parties, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken or omitted to be taken by Vicis
with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of Grantor or to any claim or action
against Vicis as agent or the Secured Parties.  

(b)

The provisions of this Article shall in no event relieve Grantor of any of its
obligations hereunder with respect to the Collateral or any part thereof or
impose any obligation on Vicis as agent or the Secured Parties to proceed in any
particular manner with respect to the Collateral or any part thereof, or in any
way limit the exercise by the Secured Parties of any other or further right
which it may have on the date of this Agreement or hereafter, whether hereunder,
by law or otherwise.

ARTICLE VI.  REMEDIES

Section 6.1.

Remedies upon Default.

(a)     Upon the occurrence and during the continuance of an Event of Default,
Grantor agrees to deliver each item of its Collateral to Vicis as agent for the
Secured Parties on demand, and it is agreed that Vicis as agent for the Secured
Parties shall have the right to take any of or all the following actions at the
same or different times (but at all times subject to any Permitted Liens and
Existing Liens): with or without legal process and with or without prior notice
or demand for performance, to take possession of the Collateral and without
liability for trespass to enter any premises where the Collateral may be located
for the purpose of taking possession of or removing the Collateral, exercise
Grantor's right to bill and receive payment for completed work and, generally,
to exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
foregoing, Grantor agrees that Vicis as agent for the Secured Parties shall have
the right, subject to the mandatory requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral, at public or private
sale or at any broker's board or on any securities exchange, for cash, upon
credit or for future delivery as Vicis as agent for the Secured Parties shall
deem appropriate.  Vicis as agent for the Secured Parties shall be authorized at
any such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing the Collateral for their own account for investment and not with a
view to the distribution or sale thereof, and upon consum­mation of any such
sale Vicis as agent for the Secured Parties shall have the right to assign,
transfer and deliver to the purchaser or purchasers thereof the Collateral so
sold.  Each such purchaser at any such sale shall hold the property sold
absolutely, free from any claim or right on the part of Grantor, and Grantor
hereby waives (to the extent permitted by law) all rights of redemption, stay
and appraisal which Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.





--------------------------------------------------------------------------------

10




 

(b)     Vicis as agent for the Secured Parties shall give Grantor ten (10) days'
written notice (which Grantor agrees is reasonable notice within the meaning of
Section 9-504(3) of the Uniform Commercial Code) of the Vicis's intention to
make any sale of Collateral.  Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker's
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange.  Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Vicis may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as Vicis may (in its sole
and absolute discretion) determine.  Vicis as agent for the Secured Parties
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  Vicis as agent for the Secured Parties may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by Vicis until the sale price is paid by the purchaser or purchasers
thereof, but Vicis shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section, Vicis as agent for the Secured Parties may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to Vicis as agent for the Secured Parties from Grantor as a
credit against the purchase price, and Vicis may, upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to Grantor therefor.  For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; Vicis as agent for the Secured Parties shall be free to carry out such
sale pursuant to such agreement and Grantor shall not be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after Vicis shall have entered into such an agreement all Obligations
have been paid in full.  As an alternative to exercising the power of sale
herein conferred upon it, Vicis as agent for the Secured Parties may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.

Section 6.2.

Application of Proceeds.  Vicis as agent for the Secured Parties shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

(a)     FIRST, to the payment of all costs and expenses incurred by the Secured
Parties in connection with such collection or sale or otherwise in connection
with this Agreement or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder, under the Purchase Agreement, the Notes and the other Transaction
 Documents;

(b)     SECOND, to the payment in full of the Obligations; and

(c)     THIRD, to Grantor, its successors or assigns, or to whomsoever may be
lawfully entitled to receive the same, or as a court of competent jurisdiction
may otherwise direct.

Subject to the foregoing, the Vicis as agent for Secured Parties shall have
absolute discretion (so long as it is commercially reasonable) as to the time of
application of such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of the Collateral by Vicis as agent for the Secured
Parties (including pursuant to a power of sale granted by statute or under a
judicial proceeding), the receipt of any such proceeds, moneys or balances by
the Secured Parties or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Secured Parties or such officer or
be answerable in any way for the misapplication thereof.





--------------------------------------------------------------------------------

11




Section 6.3.

Grant of License to Use Intellectual Property.  For the purpose of enabling
Vicis as agent for the Secured Parties to exercise rights and remedies under
this Article at such time as Vicis as agent for the Secured Parties shall be
lawfully entitled to exercise such rights and remedies, Grantor hereby grants to
Vicis as agent for the Secured Parties an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to Grantor) to
use, license or sub-license any of the Collateral consisting of intellectual
property now owned or hereafter acquired by Grantor, and wherever the same may
be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by Vicis may be exercised, at the option of Vicis, only following
the Secured Parties’ demand for payment of the Notes.  

ARTICLE VII.  MISCELLANEOUS

Section 7.1.

Notices.  All communications and notices hereunder to the Grantor and to the
Secured Parties shall (except as otherwise expressly permitted herein) be in
writing and delivered to the Grantor or the Secured Parties, as the case may be,
as provided in the Purchase Agreement.  

Section 7.2.

Security Interest Absolute.  All rights of the Secured Parties hereunder, the
Security Interest and all obligations of Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Purchase Agreement, the Notes, any Transaction Document or any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing, (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Purchase
Agreement, the Notes, any Transaction Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Grantor in respect of the Obligations
or this Agreement.  

Section 7.3.

Survival of Agreement.  All covenants, agreements, representations and
warranties made by Grantor herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
making of the loan and the execution and delivery to the Secured Parties of the
Notes, regardless of any investigation made by the Secured Parties or on their
behalf; and shall continue in full force and effect until this Agreement shall
terminate.

Section 7.4.

Binding Effect; Several Agreement; Successors and Assigns.  This Agreement shall
become effective as to Grantor when a counterpart hereof executed on behalf of
Grantor shall have been delivered to the Secured Parties and a counterpart
hereof shall have been executed on behalf of the Secured Parties, and thereafter
shall be binding upon Grantor and the Secured Parties and their respective
successors and assigns, and shall inure to the benefit of Grantor, the Secured
Parties and their respective successors and assigns, except that Grantor shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement, the Purchase
Agreement, the Notes or the other Transaction Documents.


Section 7.5.

Secured Parties’ Fees and Expense; Indemnification.

(a)     Grantor agrees to pay upon demand to the Secured Parties the amount of
any and all reasonable expenses, including all reasonable fees, disbursements
and other charges of its counsel and of any experts or agents, which the Secured
Parties may incur in connection with (i) the administration of this Agreement
(including the customary fees and charges of the Secured Parties for any audits
conducted by them or on their behalf with respect to the accounts inventory),
(ii) the custody or preservation of, or the sale of, collection from or other
realization upon any of the Collateral, (iii) the exercise, enforcement or
protection of any of the rights of the Secured Parties hereunder or (iv) the
failure of Grantor to perform or observe any of the provisions hereof.  





--------------------------------------------------------------------------------

12







(b)     Grantor agrees to indemnify the Secured Parties and the agent,
contractors and employees of the Secured Parties (collectively, the
“Indemnitees”) against, and hold each of them harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable fees,
disbursements and other charges of counsel, incurred by or asserted against any
of them arising out of, in any way connected with, or as a result of, the
execution, delivery, or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating hereto or to the Collateral, whether or not any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c)     Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby.  The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the Purchase Agreement, the Notes or the other Transaction Documents,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement, the Purchase Agreement, the Notes or the other Transaction
Documents, or any investigation made by or on behalf of the Secured Parties.
 All amounts due under this Section shall be payable on written demand therefor.
 

Section 7.6.

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY OF
THE CONFLICTS OF LAW PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE
SUBSTANTIVE LAW OF ANOTHER JURISDICTION.  THIS AGREEMENT SHALL NOT BE
INTERPRETED OR CONSTRUED WITH ANY PRESUMPTION AGAINST THE PARTY CAUSING THIS
AGREEMENT TO BE DRAFTED.

Section 7.7.

Waivers; Amendment.  

(a)     No failure or delay of Vicis as agent for the Secured Parties in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Secured Parties hereunder and
under the Purchase Agreement are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provisions of this
Agreement, the Purchase Agreement, the Notes or the other Transaction Documents
or consent to any departure by Grantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice to or demand on Grantor in any case shall entitle
Grantor to any other or further notice or demand in similar or other
circumstances.

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements, in writing entered
into by the Secured Parties and Grantor.

Section 7.8.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE PURCHASE AGREEMENT OR THE NOTES.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE PURCHASE AGREEMENT AND THE NOTES, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.





--------------------------------------------------------------------------------

13







Section 7.9.

Severability.  In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7.10.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract.  Each party shall be entitled to rely on a signed
counterpart of this Agreement delivered by facsimile or other electronic means
as if it were an original.

Section 7.11.

Jurisdiction; Consent to Service of Process.  

(a)     Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, the Purchase Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Secured Parties may otherwise have to bring any action or
proceeding relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents against Grantor or its properties in the courts of
any jurisdiction.

(b)     Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement, the Purchase Agreement, the Notes or the
other Transaction Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.1.  Nothing in this Agreement
will affect the right of any party to this Agreement to process in any other
manner permitted by law.

Section 7.12.

Termination.  This Agreement and the Security Interest shall terminate upon the
earlier to occur of (i) the date on which the aggregate principal amount of all
outstanding Notes held by the Secured Parties is twenty five percent (25%) or
less of the initial aggregate purchase price of all of all such Notes (without
regard to the limitations on conversion described in the Notes) or (ii) the
payment in full of the Obligations, at which time the Secured Parties shall
execute and deliver to Grantor, at Grantor’s expense, all Uniform Commercial
Code termination statements and similar documents which Grantor shall reasonably
request to evidence such termination.  Any execution and delivery of termination
statements or documents pursuant to this Section shall be without recourse to or
warranty by the Secured Parties.





--------------------------------------------------------------------------------

14







Section 7.13.

Prejudgment Remedy Waiver.  Grantor acknowledges that this Agreement, the
Purchase Agreement, the Notes and the other Transaction Documents evidence a
commercial transaction and that it could, under certain circumstances have the
right, to notice of and hearing on the right of the Secured Parties to obtain a
prejudgment remedy, such as attachment, garnishment and/or replevin, upon
commencing any litigation against Grantor.  Notwithstanding, Grantor hereby
waives all rights to notice, judicial hearing or prior court order to which it
might otherwise have the right under any state or federal statute or
constitution in connection with the obtaining by the Secured Parties of any
prejudgment remedy by reason of this Agreement, the Purchase Agreement, the
Notes, the other Transaction Documents or by reason of the Obligations or any
renewals or extensions of the same.  Grantor also waives any and all objection
which it might otherwise assert, now or in the future, to the exercise or use by
the Secured Parties of any right of setoff, repossession or self help as may
presently exist under statute or common law.

 [SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement as of
the day and year first written above.

 

AMBIENT CORPORATION

 

By:

 

Name:

 

Title:  

 

 

 

AGENT:

 

VICIS CAPITAL MASTER FUND,

 

a sub-trust of Vicis Capital Series Master Trust

 

By: Vicis Capital LLC

 

By:

 

Name:

 

Title:




          SECURED PARTIES:

Name:__________________________________




By:_____________________________________

                      Name:  

       Title:




Name:__________________________________




By:_____________________________________

                      Name:  

       Title:




Name:__________________________________




By:_____________________________________

                      Name:  

       Title:














--------------------------------------------------------------------------------

16




Name:__________________________________




By:_____________________________________

                      Name:  

       Title:

Name:__________________________________




By:_____________________________________

                      Name:  

       Title:

Name:__________________________________




By:_____________________________________

                      Name:  

       Title:

Name:__________________________________




By:_____________________________________

                      Name:  

       Title:

Name:__________________________________




By:_____________________________________

                      Name:  

       Title:

Name:__________________________________




By:_____________________________________

                      Name:  

 Title:


























--------------------------------------------------------------------------------

17




EXHIBIT A

Secured Parties







1.

Vicis Capital Master Fund














--------------------------------------------------------------------------------

18




SCHEDULE A

State of Incorporation; Chief Executive Office; Filing Locations




State of Incorporation:  

Delaware




Chief Executive Office:

79 Chapel Street

Newton, Massachusetts 02458  




Filing Locations:

Secretary of State of the State of Delaware














--------------------------------------------------------------------------------

19




SCHEDULE 3.3

Existing Liens














--------------------------------------------------------------------------------

20




SCHEDULE 3.4

Absence of Other Liens














--------------------------------------------------------------------------------

21




SCHEDULE 3.3

Location of Collateral











--------------------------------------------------------------------------------

22




SCHEDULE 3.7

Intellectual Property











--------------------------------------------------------------------------------

23




SCHEDULE 4.8

Insurance















